     Case 2:20-cv-06979-FMO-AS Document 128 Filed 03/02/21 Page 1 of 5 Page ID #:2377




 1
       QUINN EMANUEL URQUHART & SULLIVAN, LLP
 2      Michael T. Zeller (Bar No. 196417)
        michaelzeller@quinnemanuel.com
 3      Gregory A. Fuoco (Bar No. 308073)
        gregfuoco@quinnemanuel.com
 4     865 South Figueroa Street, 10th Floor
       Los Angeles, California 90017-2543
 5     Telephone: (213) 443-3000
       Facsimile: (213) 443-3100
 6
       Attorneys for Defendant Multi Media, LLC
 7
 8
 9                             UNITED STATES DISTRICT COURT

10                           CENTRAL DISTRICT OF CALIFORNIA

11
12     DENIECE WAIDHOFER, an individual;           Case No. 2:20-cv-06979
       MARGARET MCGEHEE, an individual;
13     and RYUU LAVITZ, LLC, a Massachusetts       MULTI MEDIA, LLC’S
       limited liability company,
                                                   SUPPLEMENTAL
14                                                 MEMORANDUM SUPPORTING
                                                   ITS PORTIONS OF THE JOINT
15                      Plaintiffs,                STIPULATION REGARDING
                                                   PLAINTIFFS’ DISCOVERY
16           v.                                    REQUESTS TO MULTI MEDIA,
                                                   LLC
17     CLOUDFLARE, INC., a Delaware
       corporation; BANGBROS.COM, INC., a          JUDGE: Hon. Alka Sagar
18     Florida corporation; SONESTA                        [Discovery Dispute]
19     TECHNOLOGIES, INC., a Florida
       corporation; MULTI MEDIA LLC, a             DATE: Mar. 16, 2021
20     California limited liability company;       TIME: 10:00 AM PST
       CRAKMEDIA INC., a Canadian
21     corporation; and JOHN DOES 1-21, as-yet
                                                   COURT: Courtroom 540 – 5th Floor
       unidentified individuals,                            255 E. Temple St.
22                                                          Los Angeles, CA 90012
23                      Defendants.                DISC. CUTOFF:      May 21, 2021
24                                                 PRETRIAL CONF: Nov. 19, 2021
                                                   TRIAL DATE:         Dec. 14, 2021
25
26
27
28                MULTI MEDIA, LLC’S SUPPLEMENTAL MEMORANDUM RE JOINT STIPULATION
     Case 2:20-cv-06979-FMO-AS Document 128 Filed 03/02/21 Page 2 of 5 Page ID #:2378




 1            In agreeing to produce documents, Multi Media, LLC (“Multi Media”)
 2     repeatedly asked plaintiffs to discuss search terms and protocols so that the
 3     collection and production process can be done thoroughly, efficiently and without
 4     unnecessary serial litigation over ESI issues. Such agreements are a standard part
 5     of discovery practice in this District, and plaintiffs agreed to meet and confer on
 6     those topics in the ESI Stipulation. Plaintiffs’ failure to fulfil their obligations has
 7     held up Multi Media’s production, as Multi Media does not know what scope of
 8     documents plaintiffs expect it to search, particularly given the significant
 9     overbreadth of plaintiffs’ requests.
10            After apparently recognizing how untenable their former positions are, and
11     after yet another invitation by Multi Media, plaintiffs belatedly agreed to meet and
12     confer as required by the ESI Stipulation and to an IDC process should no agreement
13     be reached. Of course, this is exactly (1) what Multi Media has been asking plaintiffs
14     do for months, (2) what Multi Media proposed during the Rule 37-1 prefiling
15     conferences to resolve plaintiffs’ ill-conceived motion, and (3) what Multi Media
16     requested in its portions of the Joint Stipulation. Yet, it was not until after plaintiffs
17     filed the current motion that they finally agreed to do what they were required to do,
18     and should have done all along, so that Multi Media can search its ESI and produce
19     documents.
20           Furthermore, as the Court stated at today’s hearing, plaintiffs’ overbroad
21     requests should, at a minimum, be narrowed so that they are limited to the time
22     periods and subject matters involved in this case. Multi Media has scheduled a meet
23     and confer with plaintiffs to discuss an appropriate narrowing of the issues in dispute
24     here in light of the Court’s rulings. Barring agreement, however, the Court’s rulings
25     should apply equally to the plaintiffs’ discovery requests at issue here.
26
27
28                                             -1-
                MULTI MEDIA, LLC’S SUPPLEMENTAL MEMORANDUM RE JOINT STIPULATION
     Case 2:20-cv-06979-FMO-AS Document 128 Filed 03/02/21 Page 3 of 5 Page ID #:2379




 1           The Court should deny plantiffs’ motion, order plaintiffs to continue to meet
 2     and confer with Multi Media and, should disagreements remain, set this matter for
 3     an IDC.
 4     I.    PLAINTIFFS         REFUSE        TO    COOPERATE           REASONABLY           IN
 5           DISCOVERY
 6            As discussed in Multi Media’s portions of the Joint Stipulation, for some five
 7     months now, Multi Media asked plaintiffs to discuss reasonable, workable search
 8     terms and protocols that would allow Multi Media to conduct a fulsome search,
 9     review and production of its ESI in this case. (Feb. 18, 2021 Fuoco Decl. ¶¶ 15-17,
10     19, 21-22.)1 Each time, however, plaintiffs declined to agree to propose search
11     terms. (Feb. 18, 2021 Fuoco Decl. ¶¶ 17, 19, 22; id. Ex. 1 (Feb 4, 2021 Letter from
12     G. Fuoco to B. Rosenthal).) Plaintiffs even flatly refused to consider proposing
13     search terms for RFPs 5 and 7 or otherwise working with Multi Media to develop
14     them. (Feb. 18, 2021 Fuoco Decl. ¶¶ 16-18; id. Ex. 3 (Feb. 5, 2021 Email from B.
15     Rosenthal to G. Fuoco).)
16           On February 11, 2021, plaintiffs served the joint stipulation at issue here on
17     Multi Media, and they filed the current motion on February 22, 2021. (Mar. 2, 2021
18     Fuoco. Decl. ¶¶ 2-4.) In Multi Media’s portions of the Joint Stipulation, it pointed
19     out based on the extensive record that plaintiffs had failed entirely, and at times flatly
20     refused, to discuss reasonable search terms and protocols despite their obligations to
21     do so under case law and the ESI Stipulation. (E.g. Joint Stip. at 4-7, 32-33.)
22
23
24
       1
         Specifically, Multi Media made and followed up on these requests in (1) the
       parties’ October 2020 Rule 26(f) conference; (2) the parties’ November 2020 Rule
25     26(f) conference; (3) Multi Media’s February 4, 2021 letter; and (4) the parties’
26     February 5, 2021, and February 11, 2021 telephone conferences. (Zeller Decl. ¶ 2;
       Feb. 18, 2021 Fuoco Decl. ¶¶ 16-18, 20-22; id. Ex. 1 (Feb 4, 2021 Letter from G.
27     Fuoco to B. Rosenthal.)
28                                              -2-
                 MULTI MEDIA, LLC’S SUPPLEMENTAL MEMORANDUM RE JOINT STIPULATION
     Case 2:20-cv-06979-FMO-AS Document 128 Filed 03/02/21 Page 4 of 5 Page ID #:2380




 1            On February 24, 2021, Multi Media sent plaintiffs another request that they
 2     meet and confer and invited an exchange of specific search terms. (Mar. 2, 2021
 3     Fuoco. Decl. ¶ 5; Ex. 8.) In response, on February 26, 2021, plaintiffs belatedly
 4     agreed—for the first time—to negotiate search terms and protocol and replied to
 5     Multi Media with plaintiffs’ own proposed set of terms and protocol. (Mar. 2, 2021
 6     Fuoco. Decl. ¶ 6; Ex. 9.)
 7            The Court should enforce the ESI Stipulation and require the parties to
 8     complete the meet and confer process before it considers plaintiffs’ motion to
 9     compel.
10     II.    PLAINTIFFS’ DISCOVERY REQUESTS SHOULD BE TAILORED
11            AS TO SUBJECT MATTER AND TIME
12            Plaintiffs’ RFPs are overbroad as to subject matter and time period, and they
13     should be narrowed. As the Court stated at the March 2, 2021 hearing on
14     Cloudflare’s discovery responses, no evidence has been presented that Thothub.tv
15     existed before May 23, 2018. Thus, each of plaintiffs’ RFPs should be limited to
16     documents dated from May 24, 2018, until the filing of the initial complaint given
17     that plaintiffs have not articulated a sufficient nexus between documents before this
18     date and the issues in this case. This is particularly true for RFPs 1, 2 and 5 in light
19     of the Court’s limitations on virtually identical RFPs to Cloudflare in this case.
20     Similarly, RFPs 3 and 4, which request “all communications” and “all agreements”
21     between Multi Media and CrakRevenue, should be limited to documents from May
22     24, 2018, onwards given that Thothub did not exist before then, and communications
23     Multi Media and CrakRevenue may have had in prior years would have no relevance
24     to the issues in this case.
25            Additionally, RFP 1’s request for all documents “containing the term
26     ‘Thothub’ or ‘Thot hub’ or ‘Thothub.tv’” is overbroad given that it contains no
27     limitation regarding to the subject matter of these documents. Thus, RFP 1 should
28                                              -3-
                 MULTI MEDIA, LLC’S SUPPLEMENTAL MEMORANDUM RE JOINT STIPULATION
     Case 2:20-cv-06979-FMO-AS Document 128 Filed 03/02/21 Page 5 of 5 Page ID #:2381




 1     be appropriately limited here, as it was for Cloudflare, to (1) agreements between
 2     Multi Media and the operators of thothub.tv; (2) documents sufficient to show
 3     notices of claimed copyright infringement submitted to Multi Media that refer to
 4     allegedly infringing content on thothub.tv; (3) communications concerning
 5     thothub.tv between Multi Media and any person purporting to act on behalf of
 6     Thothub; and (4) documents sufficient to show payments Multi Media received
 7     related to advertisements on Thothub.
 8           Similarly overbroad are RFPs 5 and 7, which seek all communications with
 9     and payments to “the operators or purported operators of Thothub.” Given that
10     people often own and run more than one website, the Court limited identical
11     language in an RFP to Cloudflare to only communications concerning the
12     Thothub.tv website. Accordingly, RFPs 5 and 7 should be similarly limited to
13     communications and payments concerning Thothub.tv.
14
15     DATED: March 2, 2021               QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP
16
17
18                                         By
19                                           Michael T. Zeller
                                             Attorney for Defendant Multi Media, LLC
20
21
22
23
24
25
26
27
28                                            -4-
               MULTI MEDIA, LLC’S SUPPLEMENTAL MEMORANDUM RE JOINT STIPULATION
